Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 10 – page 13, filed October 19, 2021, with respect to claims 1-7 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-7 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20170041223A1 (Akashi), US20020172207A1 (Saito), US20150103673A1 (Shimada), US20160029284A1 (Liu), US20110122844A1 (Harper) , and US20030112803A1 (Matsugatani)  do not teach the limitation. Claims 1, 6 and 7 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 6 and 7….. read, from the transfer packet, transmission destination addresses and transmission destination communication domains in a highest communication layer that is highest and a lower communication layer that is lower than the highest communication layer; read out, from the setting table, an address and a communication domain in the lower communication layer that correspond to the transmission destination address in the highest communication layer; if the address in the lower communication layer read out from the setting table differs from the transmission destination address in the lower communication layer of the transfer packet, overwrite the transmission destination address and the communication domain in the lower communication layer of the transfer packet with the address and the communication domain in the lower communication layer read out from the setting table; and change a path for transmitting the transfer packet from the communication port that corresponds to the address and the communication domain…, and in combination with other limitations recited as specified in claims 1, 6 and 7.
Claims 2-5 include the above-described allowable subject matter for being dependent on independent claims 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442